DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
Status of Claims
The Applicant’s amendments to the claims, filed August 26, 2022, are acknowledged. Claims 1 and 28 are amended. No new matter has been added. Claims 4-5 and 18-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims were timely elected without traverse (see explanation in previous office action from December 21, 2020 and MPEP § 818.01(a)) in the reply filed on August 26, 2020. 
Claims 1-2 and 4-29 are currently pending, with claims 1-2, 6-17 and 22-29 being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, 14-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Kabagambe (previously cited, US 20180127617 A1) and Bose (previously cited, US 20100314572 A1).
Regarding Claim 1, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; see para. [0075]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component. 
Fenn discloses curing by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; see para. [0075] and [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN 1220 (see para. [0053]), but does not disclose wherein the amine comprises a structure selected from the following structure:

    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon group; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also aspartic ester functional amines. Kabagambe discloses such amines include DESMOPHEN amines such as commercially available DESMOPHEN NH1220, DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). Therefore, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DESMOPHEN 1420 or DESMOPHEN 1520 for the secondary cycloaliphatic diamine and aspartic ester functional amine, as taught by Kabagambe, for the invention disclosed by Fenn. One would be motivated to use DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component because these are commercially well-known aspartic ester functional amines, and art recognized equivalents of DESMOPHEN NH1220, which is expressly disclosed by Fenn.

	Fenn is silent towards the composition and size of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition, nor a size of 500um to 1mm. 
Bose discloses a similar method for producing a bonded magnet (see Abstract; see para. [0038] and para. [0041]) wherein the magnetic filler is a size comprising 500um-1mm (see para. [0019]) and incorporated in an amount of up to 70% by volume of the material (“desirable if hard magnetic particles represent the only sort of magnetic particles” [0012]; see para. [0020]; see also para. [0030]).
Bose further teaches wherein the magnetic filler comprises a permanent magnet composition of the Nd-Fe-B system (see para. [0009] and para. [0011]; one of ordinary skill in the art would appreciate that a hard magnetic composition of Nd-Fe-B is a permanent magnetic composition and one which is magnetically anisotropic) in order to tailor/functionally tailor the rigidity and mechanical properties of the component (see para. [0005] and para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a magnetic filler with a particle size of 500um-1mm, with a permanent magnetic composition, such as one from the Nd-Fe-B system, and in an amount of 1-70vol%, as taught by Bose, for the invention disclosed by Fenn and Kabagambe. One would be motivated to do this in order to successfully produce a composite comprising sufficient amounts of magnetic particles to form a permanent bonded magnet, for which the mechanical properties and rigidity may be tailored (see teaching by Bose above). 
Additionally, it would have been obvious to have used the claimed sizes and amounts of magnetic filler because these claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claims 2, Fenn in view of Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.


	Regarding Claim 6, Fenn in view of Bose discloses wherein said particles having a permanent magnetic composition are magnetically anisotropic (Bose, “hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]; one of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic). 
Fenn is silent towards the use of an external magnetic field. 
Bose further teaches wherein the extrudate is exposed to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded magnet in order to tailor and improve the mechanical properties of the component in a particular direction (see Abstract; see para. [0021] and para. [0044]). One of ordinary skill in the art would appreciate that hard magnetic particles comprising a permanent magnet composition that are magnetically anisotropic and polarized in a magnetic field would produce a magnetically anisotropic bonded permanent magnet. One of ordinary skill in the art would appreciate that the field is directional so as to align the particles and if the process is utilizing extrusion, that the magnetic field would be applied to the extrudate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exposed the extrudate to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded permanent magnet, as taught by Bose, for the invention disclose by Fenn, Kabagambe and Bose. One would be motivated to do this in order to initially tailor the mechanical properties of the component and anisotropic permanent bonded magnet in a particular direction, as dictated by the direction of the external magnetic field during processing, and such that these properties may functionally be further modified by application of magnetic fields after final processing (see teaching by Bose above).

Regarding Claim 7, Fenn in view of Kabagambe do not expressly disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking rate would occur, as the precursor material and thus the properties and crosslinking characteristics of such are the same as those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 8-10, Fenn in view of Bose discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (Bose, “hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]).

	Regarding Claims 11-12, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (see para. [0080]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon fibers and graphene would increase the viscosity of extrudate/precursor material.

	Regarding Claims 11 and 14-15, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 14) metal oxide particles, and further wherein (Claim 15) said metal oxide particles are selected from clay and silica particles (see para. [0070] and para. [0080]). One of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles. One of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.

Regarding Claims 16-17, Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (“Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22-23, Fenn in view of Bose disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 22) at least 50wt% in said reactive precursor material, or further in an amount of (Claim 23) at least 60wt% in said reactive precursor material (see Bose, para. [0020]). One of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 1-70vol%, and particularly 50vol% as preferred, of NdFeB powder (see Bose para. [0011]), overlaps and is included within the claimed range of (Claim 22) at least 50wt% and also (Claim 23) at least 60wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

	Regarding Claim 24, Fenn in view of Bose disclose wherein said particles having a permanent magnetic composition are magnetically anisotropic (Bose, “hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]; one of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic).

Regarding Claims 25, Fenn in view of Bose disclose wherein said particles having a permanent magnet composition are included in an amount of at least 90wt% in said reactive precursor material (see Bose, para. [0020]). One of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 1-70vol%, such as 70vol%, of NdFeB powder overlaps and is included within the claimed range of at least 90wt%. 
For example, 70vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 30vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 94wt% of the reactive precursor material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Bose, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1)
Regarding 13, while Fenn discloses wherein said carbon particles may be carbon fibers (see para. [0080] and rejection of Claim 11 above), Fenn does not disclose wherein said carbon particles may be carbon nanotubes.
Stolyarov discloses a similar invention (see para. [0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (see para. [0065] and para. [0085]; see also para. [0104]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon nanotubes, as disclosed by Stolyarov, for the invention disclosed by Fenn, Kabagambe and Bose. One would be motivated to include these materials in order to further tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet. One of ordinary skill in the art would recognize that such particles as carbon nanotubes, like carbon fibers, are reinforcing particles and comprise the benefit of improving mechanical properties.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Bose, as applied to Claim 1 above, and further in view of Arai (previously cited, US 20010020496 A1).
Regarding Claims 26 and 27, Fenn in view of Bose disclose wherein said particles having a permanent magnetic composition are preferably included in an amount of up to 70vol% in said reactive precursor material (see Bose, para. [0020]), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 26) 95wt% or (Claim 27) 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn, Kabagambe and Bose. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Bose (previously cited, US 20100314572 A1).
Regarding Claim 28, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; see para. [0075]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component. 
Fenn discloses curing by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; see para. [0075] and [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN NH1220 (see para. [0053]). One of ordinary skill in the art would recognize that the structure of DESMOPHEN NH1220 reads on the claimed structure:

    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

	Fenn is silent towards the composition, amounts and size of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises 90wt% in the reactive precursor material, nor wherein magnetic filler has a permanent magnet composition and size of 500um to 1mm. 
Bose discloses a similar method for producing a bonded magnet (see Abstract; see para. [0038] and para. [0041]) wherein the magnetic filler is a size comprising 500um-1mm (see para. [0019]) and 
incorporated in an amount of up to 70% by volume of the material (“desirable if hard magnetic particles represent the only sort of magnetic particles” [0012]; see para. [0020]; see also para. [0030]).
Bose further teaches wherein the magnetic filler comprises a permanent magnet composition of the Nd-Fe-B system (see para. [0009] and para. [0011]; one of ordinary skill in the art would appreciate that a hard magnetic composition of Nd-Fe-B is a permanent magnetic composition and one which is magnetically anisotropic)  in order to tailor/functionally tailor the rigidity and mechanical properties of the component (see para. [0005] and para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a magnetic filler with a particle size of 500um-1mm, with a permanent magnetic composition, such as one from the Nd-Fe-B system, and in an amount of 1-70vol%, as taught by Bose, for the invention disclosed by Fenn. One would be motivated to do this in order to successfully produce a composite comprising sufficient amounts of magnetic particles to form a permanent bonded magnet, for which the mechanical properties and rigidity may be tailored (see teaching by Bose above). 
One of ordinary skill in the art would appreciate that up to 70vol% of NdFeB powder overlaps and is included within the claimed range of at least 90wt%. For example, 70vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 30vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 94wt% of the reactive precursor material. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, it would have been obvious to have used the claim sizes and amounts of magnetic filler because these claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Bose, as applied to Claim 28 above, and further in view of Arai (previously cited, US 20010020496 A1).
Regarding Claim 29, Fenn in view of Bose discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (see above analysis and para. [0020] of Bose), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn and Bose. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.

Claims 1-2, 7-12, 14-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Kabagambe (US 20180127617 A1) and Tokunaga (previously cited, US 5085715 A).
Regarding Claim 1, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; see para. [0075]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component. 
Fenn discloses curing by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; see para. [0075] and [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN 1220 (see para. [0053]), but does not disclose wherein the amine comprises a structure selected from the following structure:

    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon group; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also aspartic ester functional amines. Kabagambe discloses such amines include DESMOPHEN amines such as commercially available DESMOPHEN NH1220, DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). Therefore, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DESMOPHEN 1420 or DESMOPHEN 1520 for the secondary cycloaliphatic diamine and aspartic ester functional amine, as taught by Kabagambe, for the invention disclosed by Fenn. One would be motivated to use DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component because these are commercially well-known aspartic ester functional amines, and art recognized equivalents of DESMOPHEN NH1220, which is expressly disclosed by Fenn.

Fenn is silent towards the composition and size of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition nor a size of 500um to 1mm.
	Tokunaga discloses a similar method for producing a bonded magnet wherein the magnetic filler comprises a permanent magnet composition (see Col. 1, lines 13-18; see Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B) and is incorporated in an amount of 84vol% (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18; one of ordinary skill in the art would appreciate therefore that the magnetic powder is included at 84vol%) in order produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see Col. 3, lines 21-24; see Col. 4, lines 14-20).
Tokunaga also discloses wherein the magnetic filler comprises a size of 500-1um in order to balance the formation of a thin magnet with material handling difficulties (see Col. 6, lines 8-15; one of ordinary skill in the art would appreciate this to be powder size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as one belonging to the Nd-Fe-B system wherein the magnetic composition in included in 84vol% and comprises a size of 500um-1mm, as taught by Tokunaga, for the invention disclosed by Fenn. One would be motivated to do this in order to produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see teachings above by Tokunaga). One would be motivated to include magnetic filler with the claimed particle sizes in order to balance the ability to form a thin magnet with handling considerations (see teaching above by Tokunaga).

Regarding Claims 2, Fenn in view of Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Regarding Claim 7, Fenn in view of Kabagambe do not expressly disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking rate would occur, as the precursor material and thus the properties and crosslinking characteristics of such are the same as those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 8-10, Fenn in view of Tokunaga discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (Tokunaga, “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B).

Regarding Claims 11-12, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (see para. [0080]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon fibers and graphene would increase the viscosity of extrudate/precursor material.

	Regarding Claims 11 and 14-15, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 14) metal oxide particles, and further wherein (Claim 15) said metal oxide particles are selected from clay and silica particles (see para. [0070] and [0080]). One of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles. One of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.

Regarding Claims 16-17, Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (“Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22-23, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 22) at least 50wt% in said reactive precursor material, or further in an amount of (Claim 23) at least 60wt% in said reactive precursor material (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder (Tokunaga, “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B), overlaps and is included within the claimed range of (Claim 22) at least 50wt% and also (Claim 23) at least 60wt%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

	Regarding Claim 24, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnetic composition are magnetically anisotropic (Tokunaga, see Col. 1, lines 16-18; see Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B).

Regarding Claims 25-26, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 25) at least 90wt% in said reactive precursor material, or further in an amount of (Claim 26) at least 95wt% in said reactive precursor material (Tokunaga, “16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder (Tokunaga, Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B), overlaps and is included within the claimed range of (Claim 25) at least 90wt% and also (Claim 26) at least 95wt%. 
For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Bose (previously cited, US 2010/0314572 A1).
	Regarding Claim 6, Fenn in view of Tokunaga disclose wherein the extrudate comprising said particles having a permanent magnetic composition are magnetically anisotropic and produce a magnetically anisotropic bonded magnet (“alloy powder of rare earth elements-iron-boron having magnetic anisotropy has been dispersed in resin” Col. 1, lines 16-18; “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B; “to provide a magnetically anisotropic bonded magnet with excellent thermal stability and a high magnetizing property to allow magnetization after assembly of the magnet” Col. 3, lines 21-24). 
Fenn, however, is silent towards the use of an external magnetic field. 
Tokunaga discloses aligning the anisotropic particles in a magnetic field (“resin was mixed with the magnetic powder…lateral magnetic field molding…magnetic field of 10KOe” Col. 7, lines 17-20), but does not disclose wherein the magnetic field is applied to the extrudate.
Bose further teaches wherein extrudate is exposed to a directional magnetic field of sufficient strength to align anisotropic magnetic particles (see para. [0034] and [0041]) and produce a magnetically anisotropic bonded magnet in order to tailor and improve the mechanical properties of the component in a particular direction (see para. [0009] and [0011]; see para. [0021] and [0044]). One of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic. One of ordinary skill in the art would appreciate that hard magnetic particles comprising a permanent magnet composition that are magnetically anisotropic and polarized in a magnetic field would produce a magnetically anisotropic bonded permanent magnet. One of ordinary skill in the art would appreciate that the field is directional so as to align the particles and if the process is utilizing extrusion, that the magnetic field would be applied to the extrudate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exposed the extrudate to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded permanent magnet, as taught by Bose, for the invention disclose by Fenn, Kabagambe and Tokunaga. One would be motivated to do this in order to initially tailor the mechanical properties of the component and of the anisotropic bonded magnet in a particular direction, as dictated by the direction of the external magnetic field during processing, and such that these properties may functionally be further modified by application of magnetic fields after final processing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1)
Regarding 13, while Fenn discloses wherein said carbon particles may be carbon fibers (see para. [0080] and rejection of Claim 11 above), Fenn does not disclose wherein said carbon particles may be carbon nanotubes.
Stolyarov discloses a similar invention (see para. [0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (see para. [0065] and [0085]; see also para. [0104]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon nanotubes, as disclosed by Stolyarov, for the invention disclosed by Fenn, Kabagambe and Tokunaga. One would be motivated to include these materials in order to further tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet. One of ordinary skill in the art would recognize that such particles as carbon nanotubes, like carbon fibers, are reinforcing particles and comprise the benefit of improving mechanical properties.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Arai (previously cited, US 20010020496 A1).
Regarding Claim 27, Fenn in view of Tokunaga discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt% in said reactive precursor material (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder. For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. 
Fenn in view of Tokunaga do not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn, Kabagambe and Tokunaga. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Tokunaga (previously cited, US 5085715 A).
Regarding Claims 28-29, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; see para. [0075]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component.
 
Fenn discloses curing by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; see para. [0075] and [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN NH1220 (see para. [0053]). One of ordinary skill in the art would recognize that the structure of DESMOPHEN NH1220 reads on the claimed structure:

    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Fenn is silent towards the composition, amounts and size of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler is incorporated in an amount of (Claim 28) 90wt% or more, or further (Claim 29), 95wt% or more, nor wherein the magnetic filler comprises a permanent magnet composition and a size of 500um to 1mm.
	Tokunaga discloses a similar method for producing a bonded magnet wherein the magnetic filler comprises a permanent magnet composition (see Col. 1, lines 13-18; see Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B) and is incorporated in an amount of 84vol% (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18; one of ordinary skill in the art would appreciate therefore that the magnetic powder is included at 84vol%) in order produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see Col. 3, lines 21-24; see Col. 4, lines 14-20).
Tokunaga also discloses wherein the magnetic filler comprises a size of 500-1um in order to balance the formation of a thin magnet with material handling difficulties (see Col. 6, lines 8-15; one of ordinary skill in the art would appreciate this to be powder size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as one belonging to the Nd-Fe-B system wherein the magnetic composition in included in 84vol% and comprises a size of 500um-1mm, as taught by Tokunaga, for the invention disclosed by Fenn. One would be motivated to do this in order to produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see teachings above by Tokunaga). One would be motivated to include magnetic filler with the claimed particle sizes in order to balance the ability to form a thin magnet with handling considerations (see teaching above by Tokunaga).
Additionally, one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% of NdFeB powder overlaps and is included within the claimed range of (Claim 28) at least 90wt%, or further (Claim 29) at least 95wt%. For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Fenn in view of Kabagambe and Huber and over Huber in view of Fenn and Kabagambe, as detailed above, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a particle size of 500um-1mm (Huber discloses a size of 50um). Therefore, these rejections have been withdrawn.  
Applicant's arguments filed August 26, 2022 have been fully considered, with respect to Claim 28 and dependent claims thereof, rejected under 35 U.S.C. 103 over Fenn in view of Huber and over Huber in view of Fenn, as detailed above, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a particle size of 500um-1mm (Huber discloses a size of 50um). Therefore, these rejections have been withdrawn.  

Applicant's arguments filed August 26, 2022 have been fully considered, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Fenn in view of Kabagambe and Bose, and Fenn in view of Kabagambe and Tokunaga, have been fully considered but are not found persuasive. 
Applicant's arguments filed August 26, 2022 have been fully considered, with respect to Claim 28, and dependent claims thereof, rejected under 35 U.S.C. 103 over Fenn in view Bose, and Fenn in view of Tokunaga, have been fully considered but are not found persuasive. 
Applicant argues that none of the above references disclose a magnetic particle size of 500um-1mm, but both Bose and Tokunaga disclose using particles within the claimed range (see above rejections for further details).
	Conclusion
Kugel (previously cited, US 20150104652 A1): discloses the structures of DESMOPHEN NH 1220, DESMOPHEN NH 1220, and DESMOPHEN NH 1220, which read on the claimed structures for Claims 1 and 28, respectively (see para. [0052]-[0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735